STOCKHOLDER AGREEMENT

This Stockholder Agreement (this “Agreement”) is dated as of December 10, 2008,
by and among SCM Microsystems, Inc., a Delaware corporation (“Parent”), the
persons signing under the heading “Management Stockholders” on the signature
page hereto (each a “Management Stockholder”) and the persons signing under the
heading “Other Stockholders” on the signature page hereto (each an “Other
Stockholder” and together with the Management Stockholders, each a
“Stockholder”).

WHEREAS, Parent, Hirsch Electronics Corporation, a California corporation (the
“Company”), and certain other parties thereto have entered into that certain
Agreement and Plan of Merger dated as of December 10, 2008 (the “Merger
Agreement”), pursuant to which, among other things, through a two-step merger
the Company will become a wholly-owned subsidiary of Parent and be transformed
into a new Delaware limited liability company (the “Merger”).

WHEREAS, the Stockholder currently is the holder of shares of the common stock,
no par value per share, of the Company, which shares at the Effective Time (as
defined in the Merger Agreement) will be converted into cash, shares of the
common stock, par value $0.001 per share, of Parent (“Parent Common Stock”) and
warrants to purchase shares of Parent Common Stock pursuant to the terms of the
Merger Agreement.

WHEREAS, as an inducement for and a condition to Parent agreeing to enter into
the Merger Agreement and in consideration of the transactions contemplated by
the Merger Agreement, concurrently with the execution of the Merger Agreement,
each of the Stockholders has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein but
which are defined in the Merger Agreement shall have the meanings ascribed to
them in the Merger Agreement, unless the context clearly indicates otherwise.
The following terms, as used herein, have the following meanings:

“Acquisition Transaction” means any merger, reorganization, recapitalization,
consolidation, share exchange, business combination or other similar transaction
involving Parent or any of its Subsidiaries.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act, and derivative terms such as “Beneficially Own,” “Beneficially Owned,” and
“Beneficially Ownership” shall be given corresponding meanings.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the states of New
York, California, or the country of Germany.

“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person

“DGCL” means the Delaware General Corporation Law.

“Director” means a member of Parent Board.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Group” means a group within the meaning of Section 13(d)(3) of the Exchange
Act.

“Parent Board” means the board of directors of Parent.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any governmental entity, and including
any successor, by merger or otherwise, of any of the foregoing.

“Shares” means (i) any shares of Parent Common Stock and any other securities of
Parent, including, options, warrants (including the New Acquiror Warrants) and
rights, and any other securities that are convertible, exercisable or
exchangeable for shares of Parent Common Stock (including shares of the capital
stock of the Company that will be converted into securities of Parent as a
result of the Merger), in each case, that are Beneficially Owned by a
Stockholder as of immediately after the Effective Time and (ii) any shares of
Parent Common Stock or other securities of Parent that are or become
Beneficially Owned or acquired by a Stockholder or any of its Affiliates in any
capacity or form after the Effective Time and prior to the termination of this
Agreement, whether upon the exercise of options, warrants (including the New
Acquiror Warrants) or rights, the conversion or exchange of convertible or
exchangeable securities, or by means of purchase, dividend, distribution,
split-up, recapitalization, merger, reorganization, consolidation, combination,
exchange of shares or the like, gift, bequest, inheritance or as a successor in
interest in any capacity or otherwise.

“Subsidiary” means, with respect to any Person, any other Person controlled by
such first Person, directly or indirectly, through one or more intermediaries.
All references in this Agreement to the Subsidiaries of a Person shall be deemed
to include all direct and indirect Subsidiaries of such Person.

“Transfer” means (i) offer for sale, sell, transfer, tender, pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to, or consent to the offer for sale,
sale, transfer, tender, pledge, encumbrance, assignment or other disposition of,
any security or any interest therein; (ii) grant any proxies or powers of
attorney with respect to any security or deposit any security into a voting
trust or enter into a voting agreement with respect to any security.

2. Effective Date. This Agreement shall automatically and immediately become
effective at, and not before, the Effective Time, as such term is defined in the
Merger Agreement. Notwithstanding any other provision of this Agreement, if the
Merger Agreement is terminated, this Agreement shall not become effective, shall
have no force or effect, and shall be null and void.

3. Representations and Warranties of the Stockholder. Each Stockholder
represents and warrants to Parent that:

a. Ownership of Shares. Stockholder will be as of the Effective Time the sole
record and Beneficial Owner of the number of Shares listed on Schedule 3.1(a)
opposite such Stockholder’s name and such Shares constitute all of the shares of
capital stock or other voting securities of Parent held (or that will be held)
of record or Beneficially Owned by such Stockholder as of the date hereof,
subject to update pursuant to the last sentence of this Section 3.1(a).
Stockholder has sole voting power and sole power of disposition, sole power of
conversion, sole power to demand appraisal rights and sole power to agree to all
of the matters set forth in this Agreement, in each case with respect to all of
the Shares with no limitations, qualifications or restrictions on such rights,
subject to applicable securities laws, and the terms of this Agreement.
Stockholder will promptly provide written notice to Parent in the event the
Stockholder acquires Beneficial Ownership of any additional Shares after the
date hereof and a description thereof, and Schedule 3.1(a) shall be updated to
reflect such acquisitions, and the representations made in this Section 3.1(a)
shall apply to such updated Schedule as of the date of any such acquisition.

b. Authorization; Binding Agreement. Stockholder has the legal capacity, power
and authority to enter into and perform all of Shareholder’s obligations under
this Agreement. The execution, delivery and performance of this Agreement by
Stockholder has been duly authorized by all necessary action. This Agreement has
been duly and validly executed and delivered by Stockholder and constitutes a
valid and binding agreement of Shareholder, enforceable against Stockholder in
accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or to general principles of equity.

c. No Conflict. The execution, delivery and performance of this Agreement by the
Stockholder does not and will not violate, conflict with, result in a breach of,
or constitute a default (or an event that, without the giving of notice or the
lapse of time, or both, would constitute a default) under (a) formation
documents, if any, of the Stockholder, (b) any applicable law, rule, regulation,
judgment, injunction, order or decree binding upon the Stockholder or any of its
assets or properties, except for any such violations which would be immaterial
to Parent or the Stockholder, or (c) any agreement or other instrument binding
upon such Stockholder.

4. Standstill. From and after the date of this Agreement until the third (3rd)
anniversary of the Closing Date (the “Standstill Period”), each Stockholder
agrees that it shall not, and shall cause its Affiliates not to, except within
the terms of a specific written consent from Parent, (i) propose or disclose an
intent to propose, or enter into or agree to enter into, singly or with any
other Person or directly or indirectly, or encourage others to propose or enter
into, any Acquisition Transaction or any other form of restructuring, merger,
tender offer, recapitalization or similar transaction with respect to Parent or
any of its Subsidiaries, (ii) acquire, or offer, propose or agree to acquire, by
purchase or otherwise, record or Beneficial Ownership of any securities of
Parent or any of its Subsidiaries, if, as a result thereof, such Stockholder,
together with its Affiliates and any members of a Group in which such
Stockholder is a member, would, in the aggregate, Beneficially Own shares of
Parent Common Stock representing more than 10% of the total then outstanding
shares of Parent Common Stock; provided, however, that for purposes of this
Section 4, the Stockholders shall not be deemed a Group based solely upon being
parties to this Agreement and performing their obligations hereunder,
(iii) make, encourage or in any way participate in, any solicitation of proxies
with respect to any voting securities of Parent or any of its Subsidiaries
(including by the execution of action by written consent), encourage or become a
participant in any election contest with respect to Parent or any of its
Subsidiaries, seek to encourage or influence any Person with respect to any such
voting securities or demand a copy of the list of the stockholders or other
books and records of Parent or any of its Subsidiaries, (iv) participate in or
encourage the formation of any partnership, syndicate or other group which owns
or seeks or offers to acquire Beneficial Ownership of any such voting securities
or which seeks to affect control of Parent or any of its Subsidiaries or has the
purpose of circumventing any provision of this Agreement, or (v) otherwise act,
alone or in concert with others (including by providing financing for another
Person), to seek or to offer to control or influence, in any manner, the
management, the Board or policies of Parent or any of its Subsidiaries. For the
avoidance of doubt, the restrictions on the acquisition of additional securities
set forth in this Section 4.1 shall not (A) apply to participation by the
Stockholder in issuances of securities pursuant to the granting or exercise of
employee stock options or other stock incentives pursuant to Parent’s stock
incentive plans, (B) restrict the ability of any member of the Parent Board of
Directors who is affiliated with any Stockholder from performing his or her
duties as a director of Parent and acting in his or her capacity as a director
of Parent, including without limitation, carrying out his or her fiduciary
duties to the stockholders of Parent, or (C) apply to the exercise of any
Acquiror Warrants held by Stockholder.

5. Lock-Up; Transfers.

a. Each of the parties set forth on Schedule 5(a) attached hereto (each, a
“Locked-Up Party”) hereby agrees that, without the prior written consent of
Parent, he, she or it shall not from and after the date of this Agreement until
the second (2nd) anniversary of the Closing Date (the “Lock-Up Period”),
directly or indirectly Transfer any Shares received by such Locked-Up Party
pursuant to the Merger, and shall not (i) offer, pledge, sell or contract to
sell any option or contract to purchase any of such Shares; (ii) contract to
purchase or purchase any option or contract to sell any of such Shares;
(iii) grant any option, right or warrant for the sale of any of such Shares;
(iv) lend or otherwise dispose of (or enter into any transaction or device
designed to, or that could be expected to, result in the disposition by any
person at any time in the future of) any of such Shares or securities
convertible into or exercisable or exchangeable for Shares; or (v) enter into a
swap or other derivatives transaction or agreement that transfers, in whole or
in part (directly or indirectly), the economic consequences of ownership of any
shares of such Shares, whether any such swap or transaction described in clauses
(i) through (v) is to be settled by delivery of shares Parent Common Stock or
other securities, in cash or otherwise, or (vi) announce his, her or its
intention to do any of the foregoing (any of the transactions described in
clauses (i) through (vi), a “Common Stock Transaction”); provided, that, subject
to any other applicable restrictions, (i) after the one (1) year anniversary of
the Closing Date, such Locked-Up Party may enter into a Common Stock Transaction
with respect to up to 33.3% of the Shares received by such Locked-Up Party
pursuant to the Merger, (ii) after the eighteen (18) month anniversary of
Closing Date, such Locked-Up Party may enter into a Common Stock Transaction
with respect to up to an additional 33.3% of the Shares received by such
Locked-Up Party pursuant to the Merger, and (iii) after the two (2) year
anniversary of Closing Date, such Locked-Up Party may enter into a Common Stock
Transaction with respect to up to any remaining Shares received by the Locked-Up
Party pursuant to the Merger.

b. For the avoidance of doubt, nothing contained herein shall prevent a
Locked-Up Party from, or restrict the ability of a Locked-Up Party to
(i) exercise any options or other convertible securities granted under the
Acquiror incentive plans or (ii) dispose of Shares which it Beneficially Owns
(as such concept is defined pursuant to Rule 13d-3 of the Exchange Act) in
connection with a transaction in which all other holders of Parent Common Stock
are entitled to receive the same consideration for their shares of Shares as
would be received by the Locked-Up Party.

c. Notwithstanding the foregoing, each Locked-Up Party shall be permitted to
Transfer the Securities during the Lock-Up Period (i) as a bona fide gift or
gifts, (ii) to any trust for the direct or indirect benefit of such Locked-Up
Party or the immediate family of such Locked-Up Party, (iii) by will or
intestate succession, provided that, in each case, (a) each transferee (or
trustee, as applicable) executes an agreement in a form reasonably satisfactory
to Parent pursuant to which such transferee agrees to be bound by each of the
terms and provisions of this Agreement as if such transferee were a
“Stockholder” and (b) any such Transfer shall not involve a disposition for
value. For purposes of this Section, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

d. Each Locked-Up Party agrees that it will not request that Parent or Parent’s
transfer agent register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any Shares. In furtherance
of the foregoing, the Parent, and any transfer agent for the registration or
transfer of the shares of Parent Common Stock, are hereby authorized to decline
to make any transfer of the shares of Shares if such transfer would constitute a
violation or breach of this Agreement.

6. Election of Directors.

a. Subject to applicable law and stock exchange and securities market rules and
except as otherwise expressly provided herein, from and after the date of this
Agreement until the third (3rd) anniversary of the Closing Date, at each meeting
of the stockholders of Parent, or in any written consent, the purpose of
electing directors of Parent (and at any other time at which the stockholders of
Parent shall have the right to elect directors of Parent), each Stockholder
hereby irrevocably agrees to vote or cause to be voted, all Shares for which
such Stockholder is entitled to vote or other shares for which such Stockholder
has the right to vote or direct the voting, in each case as of the applicable
record date and/or meeting date of such meeting or as of the date of the written
consent, and take or cause to be taken such other actions, as may be required
from time to time to: (i) elect any director nominee that is recommended by a
majority of the Parent Board or the nominating committee thereof, (ii) remove
any director in the manner allowed by law and Parent governing documents when
such removal is requested for any reason, with or without cause, by a majority
of the Parent Board or the nominating committee thereof, or (iii) oppose the
removal of any director unless such removal is in the manner allowed by law and
Parent’s governing documents and is requested, approved or recommended by a
majority of the Parent Board or the nominating committee thereof; provided,
that, at any time at which the stockholders of Parent have the right to elect
directors of Parent and Larry Midland is nominated for election as a director of
Parent, or such individual is a director of Parent and may be subject to a vote
for removal, the Stockholders may vote in their discretion with respect to (but
only with respect to) such individual regardless of the recommendation by a
majority of the Parent Board or the nominating committee thereof; provided,
further, that the obligations of this Section 6, shall terminate in the event
that (i) Larry Midland is not nominated by the Parent Board for re-election at
the 2009 annual meeting of stockholders of Parent, or (ii) Larry Midland is
involuntarily removed without cause from the Parent Board, other that due to his
resignation, death, disability or by the vote of the stockholders of Parent in
which a majority of the shares of Parent Common Stock held by the former
shareholders of the Company have voted for such removal for cause.

b. Stockholder hereby constitutes and appoints Parent, which shall act through
any of its officers (the “Proxy Holder”), with full power of substitution, its
true and lawful proxy and attorney-in-fact to vote in accordance with the
provisions of Section 6(a) hereof at any meeting (and any adjournment or
postponement thereof) of Parent’s stockholders called for purposes of
considering any board nominations or elections described in Section 6(a) above,
or to execute a written consent of stockholders in lieu of any such meeting, all
Shares for which Stockholder is entitled to vote or for which Stockholder has
the right to vote or direct the voting, as of the relevant record date or
meeting date or written consent. Upon the request of Parent, Shareholder shall
cause a similar proxy to be granted by any other record holder of any
Shareholder Shares as to which Shareholder has a beneficial interest or the
right to vote or direct the voting.

c. The proxy and power of attorney granted herein shall be irrevocable during
the term of this Section 6, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke all prior
proxies granted by Stockholder. Stockholder shall not grant any proxy to any
person which conflicts with the proxy granted herein, and any attempt to do so
shall be void. The power of attorney granted herein is a durable power of
attorney and shall survive the death or incapacity of Stockholder.

d. If Stockholder fails for any reason to vote his, her or its Stockholder
Shares in accordance with the requirements of Section 6(a) hereof, then the
Proxy Holder shall have the right to vote the Shareholder Shares at any meeting
of the Company’s shareholders and in any action by written consent of the
Company’s shareholders in accordance with the provisions of Section 6(a) hereof.
The vote of the Proxy Holder shall control in any conflict between a vote of
such Shares by the Proxy Holder and a vote of such Shares by Stockholder.

e. The Stockholders shall take any and all actions and make all filings as
required by and in compliance with applicable law and stock exchange and
securities market rules, including Section 13(d) of the Exchange Act, resulting
from and necessary to perform the obligations herein.

7. Restrictive Legend. Until transferred pursuant to Section 9(c)(i) or, if
applicable, Section 9(c)(ii), each certificate representing Shares and any other
securities issued upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall be stamped or otherwise imprinted
with legends in the following form (in addition to any other legends required
under applicable securities laws):

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDER
AGREEMENT BETWEEN THE STOCKHOLDER AND THE CORPORATION, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE CORPORATION AND MAY BE TRANSFERRED AND VOTED ONLY
IN ACCORDANCE WITH CERTAIN TERMS AND RESTRICTIONS OF SUCH AGREEMENT.”

8. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first (1st) Business Day following the date of dispatch if
delivered utilizing a recognized courier under circumstances in which such
courier guarantees next-day delivery (except in the case of overseas delivery,
in which case notice shall be deemed duly given on the third (3rd) Business Day
following the date of dispatch if delivered utilizing a recognized international
courier under circumstances in which such courier guarantees such delivery) or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid (except in the case of overseas delivery, in which
case notice shall be deemed duly given on confirmed receipt if delivered by
registered or certified mail, return receipt requested, postage prepaid). All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

(i) if to Parent:

SCM Microsystems, Inc.
Oskar-Messter-Straße 13,
85737, Ismaning Germany
Attention: Felix Marx
Facsimile: +49.89.9595.5170

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, California 94105
Attention: Michael L. Reed
Facsimile: 415.374.8459

(ii) if to Stockholder, to the address of s set forth on the signature page
hereto.

9. Miscellaneous

a. Entire Agreement. This Agreement constitutes the entire agreement, and
supersede all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings among the parties with respect to the subject
matter hereof and thereof.

b. Amendments and Waivers. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of Parent and Stockholders that hold a majority of the shares of
Parent Common Stock held by all Stockholders at the time of such amendment. Any
agreement on the part of a party to any waiver shall be valid only if set forth
in a written instrument executed and delivered by such party. No failure or
delay of any party in exercising any right or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, preclude any other or further exercise thereof
or the exercise of any other right or power. The rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
which they would otherwise have hereunder.

c. Transferees. Each Stockholder agrees that this Agreement and the obligations
hereunder shall attach to the Shares held by such Stockholder and shall be
binding upon any person to whom legal or Beneficial Ownership of any such Shares
shall pass, whether by Transfer, operation of law or otherwise, other than
through a sale (i) on a stock exchange or similar market mechanism or
(ii) pursuant to Section 5(b)(ii) hereof. Notwithstanding any Transfer of
Stockholder Shares, the transferor shall remain liable for the performance of
all of his, her or its obligations under this Agreement. At any time during the
term of this Agreement, in the event of any permitted Transfer of Securities,
other than through a sale on a stock exchange or similar market mechanism, each
transferee (or trustee, as applicable) must execute an agreement in a form
satisfactory to Parent pursuant to which such transferee agrees to be bound by
each of the terms and provisions of this Agreement as if such transferee were a
“Stockholder.”

d. Parties in Interest. Other than the parties and their respective successors
and permitted assigns and the other parties to whom rights and remedies are
expressly provided under this Agreement, this Agreement shall not create any
third party beneficiary rights or remedies in any person.

e. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

f. Interpretation; Definitions. When a reference is made in this Agreement to a
Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. The headings contained in
this Agreement are for convenience of reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement. All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified. All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant thereto unless otherwise defined therein. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any statute defined or referred to herein means such statute as from
time to time amended, modified or supplemented, including by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. Each of the parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all of the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

g. Specific Performance. Each Stockholder agrees that Parent would suffer
irreparable damage in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, Parent shall be entitled to specific performance of the
terms hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court, this being in addition to any other remedy to which such party is
entitled at law or in equity. Each Stockholder hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

h. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof that would apply the laws of any other
state.

i. Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any other party or its successors or assigns shall be brought and determined
in any Delaware State or federal court sitting in the state of Delaware, and
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

j. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

k. Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

l. Stockholder Acknowledgment. Stockholder acknowledges and agrees that he has
had the opportunity to consult legal counsel in regard to this Agreement, that
he has read and understands this Agreement, that he is fully aware of its legal
effect, and that he has entered into it freely and voluntarily and based on his
own judgment and not on any representations, warranties or promises other than
those contained in this Agreement.

m. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement

n. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

[Signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

SCM MICROSYSTEMS, INC.

By:       /s/ Felix Marx      



    Felix Marx
Chief Executive Officer

MANAGEMENT STOCKHOLDERS:

MIDLAND FAMILY TRUST EST JAN 29 2002

/s/ L. W. Midland



L.   W. MIDLAND, Trustee

Address:

1805 Jamaica Road
Costa Mesa, CA 92626

L W MIDLAND AS CUSTODIAN FOR ASHLEY MARIE MIDLAND UCGMA

/s/ L. W. Midland



L.   W. MIDLAND, Trustee

Address:

1805 Jamaica Road
Costa Mesa, CA 92626

L W MIDLAND AS CUSTODIAN FOR ALISON MIDLAND UCGMA

/s/ L. W. Midland



L.   W. MIDLAND, Trustee

Address:

1805 Jamaica Road
Costa Mesa, CA 92626

(signatures continued on next page)

L W MIDLAND AS CUSTODIAN FOR TAYLOR ANN MIDLAND UCGMA

/s/ L. W. Midland



L.   W. MIDLAND, Trustee

Address:

1805 Jamaica Road
Costa Mesa, CA 92626

L W MIDLAND AS CUSTODIAN FOR MADISON KATHLEEN MIDLAND UCGMA

/s/ L. W. Midland



L.   W. MIDLAND, Trustee

Address:

1805 Jamaica Road
Costa Mesa, CA 92626

/s/ Larry Midland



    Name: Larry Midland

Address:

1805 Jamaica Road
Costa Mesa, CA 92626

MANAGEMENT STOCKHOLDERS:

/s/ John W. Piccininni



    JOHN W. PICCININNI

Address:

47 Shearwater Pl.
Newport Beach, CA 92660

/s/ Robert P. Beliles, Jr.



    ROBERT P. BELILES, JR.

Address:

29 Cherry Hills Dr.



      Coto de Caza, CA 92679

/s/ Robert C. Zivney, Jr.



    ROBERT C. ZIVNEY, JR.

Address:

18 MacKenzie Lane
Trabuco Canyon, CA 92679

ROBERT C. ZIVNEY & MARJORIE J. ZIVNEY TTEE U/A DTD JAN 10, 2008 ZIVNEY FAMILY
TRUST

/s/ Robert C. Zivney, Jr., Trustee



    ROBERT C. ZIVNEY, JR., Trustee
/s/ Marjorie J. Zivney, Trustee

MARJORIE J. ZIVNEY, Trustee

Address:

18 MacKenzie Lane
Trabuco Canyon, CA 92679



      OTHER STOCKHOLDERS:

MAURY POLNER AND VIVIAN A. POLNER, AS CO-TRUSTEES OF THE POLNER LIVING TRUST
ESTABLISHED JUNE 8, 2000:

/s/ Maury Polner, Co-Trustee



    MAURY POLNER, Co-Trustee

/s/ Vivian A. Polner, Co-Trustee



    VIVIAN A. POLNER, Co-Trustee

Address:

44-647 S. Heritage Palms Dr.
Indio, CA 92201

MAURY POLNER AND VIVIAN A. POLNER, AS CO-TRUSTEES OF THE POLNER LIVING TRUST
ESTABLISHED JUNE 8, 2000:

/s/ Maury Polner, Co-Trustee



    MAURY POLNER, Co-Trustee



VIVIAN A. POLNER, Co-Trustee

Address:

44-647 S. Heritage Palms Dr.



      Indio, CA 92201

/s/ Maury Polner



    MAURY POLNER

/s/ Douglas J. Morgan



    DOUGLAS J. MORGAN

Address:

7600 S. Rainbow Blvd., #1129
Las Vegas, NV 89139

PERFORMANCE STRATEGIES INC. PROFIT SHARING PLAN &

TRUST

/s/ Douglas J. Morgan



    DOUGLAS J. MORGAN, Trustee

Address:

7600 S. Rainbow Blvd., #1129
Las Vegas, NV 89139

THE MAK FAMILY TRUST DTD 11/27/79

/s/ Eugene Y. K. Mak



    EUGENE Y. K. MAK, Trustee

Address:

32681 Mediterranean Dr.



      Dana Point, CA 92629

     
/s/ Eugene Y. K. Mak
 

 
   
EUGENE Y. K. MAK
 

PTC CUST IRA FBO EUGENE Y. K. MAK
/s/ Eugene Y. K. Mak
 


 
   



    EUGENE Y. K. MAK

Address:

32681 Mediterranean Dr.
Dana Point, CA 92629

